Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
            The primary reasons for allowance are a developing cartridge configured to be attached to an apparatus body of an image- forming apparatus including a body-side cam in an attached state of the developing cartridge to a drum cartridge including a photosensitive drum and a drum cam, the developing cartridge comprising: a developing roller rotatable about a rotation axis extending in a first direction; a casing configured to accommodate therein developing agent, the casing having a first outer surface and a second outer surface spaced apart from the first outer surface in the first direction, the developing roller being movable between a contacting position where the developing roller is in contact with the photosensitive drum and a separated position where the developing roller is separated from the photosensitive drum; a first separation member positioned at the first outer surface and configured to make contact with the drum cam in a state where the drum cartridge is attached to the apparatus body in the attached state of the developing cartridge to the drum cartridge; and a second separation member positioned at the second outer surface and having a first end portion configured to make contact with the body-side cam in the state where the drum cartridge is attached to the apparatus body in the attached state of the developing cartridge to the drum cartridge, wherein the first separation member is configured to be pressed by the drum cam, and the first end portion of the second separation member is configured to be pressed by the body-side cam to move the developing roller from the contacting position to the separated position in the state where the drum cartridge is attached to the apparatus body in the attached state of the developing cartridge to the drum cartridge.  The above limitations are contained in all of the claims, but are not taught or suggested by the prior art of record.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
            Matsumoto et al. (US 2008/0286001) and Wang et al. (US 2019/0302674) disclose a developing cartridge including a developing roller that moves between a contacting position and a separating position with respect to a photosensitive drum.



Inquiry
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA BRASE whose telephone number is (571)272-2131. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        August 10, 2022